Exhibit 10.3

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of July
10, 2017 (the “Effective Date”), by and between uniQure, Inc., 113 Hartwell
Avenue, Lexington, MA 02421 (the “Company”) and Scott T. McMillan (the
“Executive”),  109 Hayward Road, Acton, MA 01720.

WITNESSETH:

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, each upon the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows.

1.Employment.  The Company hereby agrees to employ Executive, and Executive
hereby accepts employment by the Company, as a full-time employee for the period
and upon the terms and conditions contained in this Agreement.

2.Term.  Executive’s term of employment with the Company under this Agreement
shall begin on August 7, 2017 (the “Start Date”) and shall continue in force and
effect from year to year unless terminated earlier in accordance with Section 19
(the “Term”).

3.Position and Duties. During the Term,  Executive shall serve the Company as
its Chief Operations Officer, reporting directly to the uniQure Chief Executive
Officer (the “CEO”).  

The initial primary focus of the Chief Operations Officer will be:

 

§



Responsible for designing uniQure’s operations strategy and tactical execution
in the context of uniQure’s overall strategy

§



Responsible for timely and compliant execution of the related activities in the
relevant areas and identification of opportunities for continuous improvement.
This includes compliance with both GMP regulations, as well as e.g.
environmental and safety regulations

§



Responsible for managing the technology transfer process between the Amsterdam
and Lexington facilities

§



Responsible for defining, maintaining and adherence to the Operations budget for
expenses, capital investment and human resources

§



Responsible for all investment and maintenance activities for uniQure’s
premises, utilities and equipment, either executed by internal resources and/or
by third parties

§



Responsible for managing (in)direct reports, including appraisals,
development/succession planning and personnel actions



Scott T. McMillan
Employment AgreementPage 1Initials:  ________

--------------------------------------------------------------------------------

 



§



Responsible for definition, implementation, maintenance and continued
improvement of processes and systems, supported by meaningful Key Performance
Indicators (KPI’s)

§



Interacts with staff of other disciplines, such as Finance, Research, Human
Resources and Clinical Development to ensure efficient day-to-day cooperation
and success for the business

§



Interaction with Commercial and Collaboration Partners for management of
forecasting and production planning/scheduling activities

 

4.Commencing on the Start Date and during the Term, Executive shall devote full
business time, best efforts, skill, knowledge, attention and energies to the
advancement of the Company’s business and interests and to the performance of
Executive’s duties and responsibilities as an employee of the Company. Executive
shall abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein that may be adopted from time to
time by the Company.    

5.Notwithstanding the foregoing, Executive may engage in civic and charitable
organizations and manage his or her personal and business affairs during normal
business hours provided that such activities do not, individually or
collectively, interfere with the performance of his or her
duties hereunder.  Commencing on the Start Date and during the Term, and subject
to the provisions of Paragraph 4 above, Executive shall not be engaged in any
business activity which, in the judgment of the Company,  conflicts with
Executive’s duties hereunder, whether or not such activity is pursued for
pecuniary advantage.  Should Executive wish to provide any services to any other
person or entity other than the Company or to serve on the board of directors of
any other entity or organization, Executive shall submit a written request to
the Company for consideration and approval by the Company, which approval shall
not unreasonably be withheld.  If the Company later makes a reasonable, good
faith determination that Executive’s continued service on another entity’s board
would be detrimental to the Company, it will give Executive thirty (30) days’
written notice that it is revoking the original approval, and Executive will
resign from the applicable board within thirty (30) days after receipt of such
notice.

6.Location. Executive shall perform the services hereunder from the Company’s
USA headquarters at 113 Hartwell Avenue, Lexington MA, USA; provided, however,
that Executive shall be required to travel from time to time for business
purposes. 

7.Compensation and Benefits. 

(a)Base Salary.  For all services rendered by Executive under this Agreement,
the Company will pay him or her a base salary at the annual rate of $360,000
(three hundred and sixty thousand dollars), which shall be reviewed annually by
the CEO for adjustment (the base salary in effect at any time, the “Base
Salary”). In order to be eligible for an increase in Base Salary applicable to
the year following the year in which the Start Date falls, Executive’s Start
Date must be before October 1st in any given year.    Any merit increase would
be pro-rated for the 2017 calendar year. Executive’s Base Salary shall be paid
in bi-weekly installments, less withholdings as required by law and deductions
authorized by Executive, and payable pursuant to the Company’s regular payroll
practices in effect at the time.    



Scott T. McMillan
Employment AgreementPage 2Initials:  ________

--------------------------------------------------------------------------------

 



(b)Discretionary Bonus. Following the end of each calendar year and subject to
the approval of the Company, Executive shall be eligible for a retention and
performance bonus of forty percent (40%) of the annual Base Salary based on
performance and the Company’s performance and financial condition during the
applicable calendar year, as determined by the Company in its sole discretion.
In any event,  Executive must be an active employee of the Company on the date
the bonus is distributed in order to be eligible for and to earn any bonus, as
it also serves as an incentive to remain employed by the Company. In order to be
eligible for a bonus which is paid in the year following the year in which the
Start Date falls, Executive’s Start Date must be before October 1st in any given
year. Any bonus will not be pro-rated for the 2017 calendar year.

8.Equity.  Subject to Board of Directors approval at the next regularly
scheduled uniQure N.V. Board meeting after execution of this Agreement,
 Executive shall be granted an option to purchase 150,000 (one hundred and
twenty-five thousand) ordinary shares of the Company, the terms of which shall
reflect the standard vesting and other terms and conditions contained in the
uniQure N.V.’s Amended and Restated 2014 Share Incentive Plan. Such options will
be approved by the Board of Directors of uniQure N.V. not later than at its next
regularly scheduled meeting and the exercise price will be the closing share
price on the grant date. If the Board fails to make the grant at such regularly
scheduled meeting, it shall be deemed a Good Reason event under Section 19(f)
hereof. The Executive will be eligible for future equity grants pursuant to the
Company’s policies and procedures. 

9.Benefits. Executive is eligible to  participate in any and all benefit
programs that the Company establishes and makes available to its employees from
time to time, provided that Executive is eligible under (and subject to all
provisions of) the plan documents that govern those programs. These include
medical, dental and disability insurances. Benefits are subject to change at any
time in the Company’s sole discretion.

10.Paid Time Off and Holidays.  Executive is eligible for four (4) weeks of paid
vacation per calendar year (pro-rated for 2017)  to be taken at such times as
may be approved in advance by the Company. Executive is also entitled to all
paid holidays observed by the Company in the United States. Executive shall have
all rights, including the right to potentially earn more than four (4) weeks of
paid vacation per year, and be subject to all obligations and responsibilities
with respect to paid time off and holidays as are set forth in the Company’s
employee manual or other applicable policies and procedures.    

11.401(k) Plan.  Subject to Section 9 (benefits).

12.Expense Reimbursement.  During the Term, Executive shall be reimbursed by the
Company for all necessary and reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder (including
business trips to the uniQure Amsterdam headquarters).  Executive shall keep an
itemized account of such expenses, together with vouchers and/or receipts
verifying the same, and submit for reimbursement on a monthly basis.  Any such
expense reimbursement will be made in accordance with the Company’s travel and
expense policies governing reimbursement of expenses as are in effect from time
to time.



Scott T. McMillan
Employment AgreementPage 3Initials:  ________

--------------------------------------------------------------------------------

 



13.Withholding.    All amounts set forth in this Agreement are on a gross,
pre-tax basis and shall be subject to all applicable federal, state,  local
and foreign withholding, payroll and other taxes, and the Company may withhold
from any amounts payable to Executive (including any amounts payable pursuant to
this Agreement) in order to comply with such withholding obligations.

14.IP and Restrictive Covenants. Executive’s employment is contingent upon
Executive’s execution of the Company’s Confidentiality, Developments, and
Restrictive Covenants Agreement, attached as Exhibit A to this Agreement.

15.At-Will Employment. This Agreement shall not be construed as an agreement,
either express or implied, to employ Executive for any stated term, and shall in
no way alter the Company’s policy of employment at-will, under which both the
Company and Executive remain free to end the employment relationship for any
reason, at any time, with or without cause or notice. Similarly, nothing in this
Agreement shall be construed as an agreement, either express or implied, to pay
Executive any compensation or grant Executive any benefit beyond the end of
employment with the Company, other than as set out elsewhere in this Agreement.

16.Conflicting Agreements.  Executive acknowledges and represents that by
executing this Agreement and performing Executive’s obligations under it,
Executive has disclosed and provided copies to the Company of any and all
confidentiality or restrictive covenant agreements that Executive is a party or
is bound,to that could limit or prohibit the full performance of Executives
duties to the Company. 

17.No Prior Representations. This Agreement and its exhibits constitute all the
terms of Executive’s hire and supersede all prior representations or
understandings, whether written or oral, relating to the terms and conditions of
Executive’s employment.

18.Change of Control. In the event of a Change of Control as defined below, the
vesting conditions that may apply to any equity held by Executive pursuant to
this Agreement and the Company’s Amended and Restated 2014 Share Incentive Plan
will be automatically waived and all the equity will be deemed to be fully
exercisable commencing on the date of the Change of Control and ending on the
eighteen (18) month anniversary of the Change of Control.  For purposes of this
Agreement, “Change of Control” shall mean the date on which any of the following
events occurs:

(a)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing forty (40)
percent or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or



Scott T. McMillan
Employment AgreementPage 4Initials:  ________

--------------------------------------------------------------------------------

 



(b)a majority of the members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election; or

(c)the consummation of (i) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty (50) percent of the voting
shares of the Company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any), or (ii) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

19.Termination.  The Term shall continue until the termination of Executive’s
employment with the Company as provided below.

(a)Events of Termination.  Executive’s employment, Base Salary and any and all
other rights of Executive under this Agreement or otherwise as an employee of
the Company will terminate: 

(i)upon the death of Executive;

(ii)upon the Disability of Executive (immediately upon notice from either party
to the other).  For purposes hereof, the term “Disability” shall mean an
incapacity by accident, illness or other circumstances which renders Executive
mentally or physically incapable of performing the duties and services required
of Executive hereunder on a full-time basis for a period of at least 120
consecutive days.

(iii)upon termination of Executive for Cause;

(iv)upon the resignation of employment by Executive without Good Reason (upon
thirty (30) days’ prior written notice);

(v)upon termination by the Company for any reason other than those set forth in
Sections 19(a)(i) through 19(a)(iv) above;

(vi)upon voluntary resignation of employment by Executive for Good Reason as
described in Section 19(f), below;

(vii)upon a Change of Control Termination as described in Section 19(g), below.

(b)In the event Executive’s termination occurs pursuant to Sections 19(a)(i) -
(iv) above, Executive will be entitled only to the Accrued Benefits through the
termination date. The Company will have no further obligation to pay any
compensation of any kind (including,

Scott T. McMillan
Employment AgreementPage 5Initials:  ________

--------------------------------------------------------------------------------

 



without limitation, any bonus or portion of a bonus that otherwise may have
become due and payable to Executive with respect to the year in which such
termination date occurs), or severance payment of any kind, unless otherwise
provided herein.  For purposes of this agreement, Accrued Benefits shall mean
(i) payment of Base Salary through the termination date, (ii) any payments or
benefits under the Company’s benefit plans that are vested, earned or accrued
prior to the termination date (including, without limitation, earned but unused
vacation); and (iii) payment of unreimbursed business expenses incurred by
Executive. 

(c)For purposes of this Agreement, “Cause” shall mean the good faith
determination by the Company (which determination shall be conclusive), after
written notice from the Company to Executive that one or more of the following
events has occurred and stating with reasonable specificity the actions that
constitute Cause and the specific reasonable cure (related to subsections (i)
and (viii) below):

(i)Executive has willfully or repeatedly failed to perform Executive’s material
duties and such failure has not been cured after a period of thirty (30) days’
written notice;

(ii)any reckless or grossly negligent act by Executive having the foreseeable
effect of injuring the interest, business or reputation of the Company, or any
of its parents, subsidiaries or affiliates in any material respect;

(iii)Executive’s evidenced use of any illegal drug, or illegal narcotic, or
excessive amounts of alcohol (as determined by the Company in its reasonable
discretion) on Company property or at a function where Executive is working on
behalf of the Company;

(iv)the indictment on charges or conviction for (or the procedural equivalent of
conviction for), or entering of a guilty plea or plea of no contest with respect
to a felony;

(v)the conviction for (or the procedural equivalent of conviction for), or
entering of a guilty plea or plea of no contest with respect to a misdemeanor
which, in the Company’s reasonable judgment, involves moral turpitude deceit,
dishonesty or fraud, except that, in the event that Executive is indicted on
charges for a misdemeanor ,the Company may elect, in its sole discretion, to
place Executive on administrative garden leave with or without continuation of
full compensation and benefits under this Agreement during the pendency of the
proceedings;

(vi)conduct by or at the direction of Executive constituting misappropriation or
embezzlement of the property of the Company, or any of its parents or affiliates
(other than the

Scott T. McMillan
Employment AgreementPage 6Initials:  ________

--------------------------------------------------------------------------------

 



occasional, customary and de minimis use of Company property for personal
purposes);

(vii)a material breach by Executive of a fiduciary duty owing to the Company,
including the misappropriation of (or attempted misappropriation of) a corporate
opportunity or undisclosed self-dealing;

(viii)a material breach by Executive of any material provision of this
Agreement, any of the Company’s written employment policies or Executive’s
fiduciary duties to the Company, which breach, if curable, remains uncured for a
period of thirty (30) days after receipt by Executive of written notice of such
breach from the Company, which notice shall contain a reasonably specific
description of such breach and the specific reasonable cure requested by the
Board; and

(ix)any material breach of Executive’s Confidentiality, Developments, and
Restrictive Covenants Agreement.

(d)The definition of Cause set forth in this Agreement shall govern for purposes
of Executive’s equity compensation and any other compensation containing such a
concept.

(e)Notice Period for Termination Under Section 19(a)(iv).  Upon a termination of
Executive under Section 19(a)(iv),  during the notice period the Company may, in
its sole discretion, relieve Executive of all of Executive’s duties,
responsibilities, and authority,  may restrict Executive’s access to Company
property, and may take other appropriate measures deemed necessary under the
circumstances.

(f)Termination by Executive for Good Reason.  During the Term, Executive may
terminate this Agreement at any time upon thirty (30) days’ written notice to
the Company for "Good Reason."  For purposes of this Agreement, "Good Reason"
shall mean that Executive has complied with the "Good Reason Process"
(hereinafter defined) following the occurrence of any of the following actions
undertaken by the Company without Executive’s express prior written
consent:  (i) the material diminution in Executive’s responsibilities, authority
and function; (ii) a material reduction in Executive’s Base Salary, provided,
however, that Good Reason shall not be deemed to have occurred in the event of a
reduction in Executive’s Base Salary which is pursuant to a salary reduction
program affecting the CEO and all or substantially all other senior management
employees of the Company and that does not adversely affect Executive to a
greater extent than other similarly situated employees; provided, however that
such reduction may not exceed twenty (20%) percent; (iii) a material change in
the geographic location at which Executive provides services to the Company
(i.e., outside a radius of fifty (50) miles from Lexington, Massachusetts) (each
a “Good Reason Condition”). 



Scott T. McMillan
Employment AgreementPage 7Initials:  ________

--------------------------------------------------------------------------------

 



"Good Reason Process" shall mean that: (i) Executive has reasonably determined
in good faith that a Good Reason Condition has occurred; (ii) Executive has
notified the Company in writing of the first occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition; (iii)
Executive has cooperated in good faith with the Company's efforts, for a period
not less than thirty (30) days following such notice (the "Cure Period"), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
Condition continues to exist; and (v) Executive terminates employment within
sixty (60) days after the end of the Cure Period.  If the Company cures to
Executive’s satisfaction (not unreasonably withheld) the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred. 

(g)Termination As A Result of a Change Of Control.   For purposes of this
Agreement, “Change of Control Termination” shall mean any of the following:

(i)Any termination by the Company of Executive’s employment, other than for
Cause (as defined in Section 19(c), above), that occurs within twelve (12)
months after the Change of Control; or

(ii)Any resignation by Executive for Good Reason (as defined in Section 19(f),
above), that occurs within twelve (12) months after the Change of Control. 

(iii)For purposes of this Section 19(g), “Change of Control” shall have the same
meaning as defined above in Section 18.

(h)Separation Benefits.  Should Executive experience a termination of employment
during the Term pursuant to Section 19(a)(v), (vi), or (vii)  above, in addition
to the Accrued Benefits Executive shall also be entitled to a lump sum severance
payment equal to 100% of the annual Base Salary. To avoid duplication of
severance payments, any amount paid under this subsection shall be offset
against any severance amounts that may be owed by the Company to Executive
pursuant to the Company’s Change of Control guidelines.

20.General Release of Claims. Notwithstanding any provision of this agreement,
all severance payments and benefits described in Section 19 of this  Agreement
(except for payment of the Accrued Benefits) are conditioned upon the execution,
delivery to the Company, and expiration of any applicable revocation period
without a notice of revocation having been given by Executive, all by the 30th
day following the termination date of a General Release of Claims by and between
Executive (or Executive’s estate) and the Company in the form attached as
Exhibit B to this Agreement. (In the event of Executive’s death or incapacity
due to Disability, the release will be revised for signature accordingly.)
Provided any applicable timing requirements set forth above have been met, the
payments and benefits will be paid or provided to Executive as soon as
administratively practicable (but not later than forty-five (45) days) following
the date Executive signs and delivers the General Release to the Company and any
applicable revocation period has expired without a

Scott T. McMillan
Employment AgreementPage 8Initials:  ________

--------------------------------------------------------------------------------

 



notice of revocation having been given. Any severance or termination pay will be
the sole and exclusive remedy, compensation or benefit due to Executive or
Executive’s estate upon any termination of Executive’s employment (without
limiting Executive’s rights under any disability, life insurance, or deferred
compensation arrangement in which Executive participates or at the time of such
termination of employment or any Option Agreements or any other equity
agreements to which Executive is a party).  If such 45-day period spans two
calendar years, payment will be paid after such 45-day period and revocation
period have expired.

21.Certain Company Remedies.  Executive acknowledges that Executive’s promised
services and covenants are of a special and unique character, which give them
peculiar value, the loss of which cannot be reasonably or adequately compensated
for in an action at law, and that, in the event there is a breach hereof by
Executive, the Company will suffer irreparable harm, the amount of which will be
impossible to ascertain.  Accordingly, the Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, to obtain damages for any breach of
this Agreement, or to enjoin Executive from committing any act in breach of this
Agreement.  The remedies granted to the Company in this Agreement are cumulative
and are in addition to remedies otherwise available to the Company at law or in
equity. 

22.Indemnification.

(a)The Company agrees that Executive shall be entitled to indemnification to the
fullest extent permitted by Delaware law and under the Company’s articles of
incorporation, bylaws and any other corporate-related plan, program or policy.
 In addition, as soon as reasonably practicable following the Start Date and for
a period of at least three (3) years after Executive’s termination of
employment, the Company shall maintain a directors and officers liability
insurance policy under which Executive shall be included as a “Covered Person.”
 

(b)In addition, and for the sake of clarity, the Company hereby specifically
agrees that (i) if Executive is made a party, or is threatened to be made a
party, to any "Proceeding" (defined as any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other) by reason of the fact that (1) Executive is or was an employee, officer,
director,  agent, consultant or representative of the Company, or (2) is or was
serving at the request of the Company or any of its affiliates as employee,
officer, director, agent, consultant or representative of another person, or
(ii) if any "Claim" (defined as any claim, demand, request, investigation,
dispute, controversy, threat, discovery request or request for testimony or
information) is made, or threatened to be made, that arises out of or relates to
Executive’s service in any of the foregoing capacity or to the Company, then
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorney's fees,
judgments, interest, expenses of investigation, penalties, fines, taxes or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
Executive in connection therewith, except with respect to any costs, expenses,
liabilities or

Scott T. McMillan
Employment AgreementPage 9Initials:  ________

--------------------------------------------------------------------------------

 



losses (A) that were incurred or suffered as a result of Executive’s willful
misconduct, gross negligence or knowing violation of any written agreement
between Executive and the Company, or (B) that a court of competent jurisdiction
determines to have resulted from Executive’s knowing and fraudulent acts;
provided, however, that the Company shall provide such indemnification only if
(I) notice of any such Proceeding is given promptly to the Company, by
Executive; (II) the Company is permitted to participate in and assume the
defense of any such Proceeding; (III) such cost, expense, liability or loss
results from the final judgment of a court of competent jurisdiction or as a
result of a settlement entered into with the prior written consent of the
Company; and (IV) in the case of any such Proceeding (or part thereof) initiated
by Executive, such Proceeding (or part thereof) was authorized in advance in
writing by the Company.  Such indemnification shall continue even if Executive
has ceased to be an employee, officer, director, agent, consultant or
representative of the Company or an affiliate thereof until all applicable
statute of limitations have expired, and shall inure to the benefit of
Executive’s heirs, executors and administrators.  The Company shall pay directly
or advance to Executive all costs and expenses incurred by Executive in
connection with any such Proceeding or Claim (except for Proceedings brought by
the Company against Executive for claims other than shareholder derivative
actions) within 30 days after receiving written notice requesting such an
advance.  Such notice shall include, to the extent required by applicable law,
an undertaking by Executive to repay the amount advanced if Executive was
ultimately determined not to be entitled to indemnification against such costs
and expenses

23.Miscellaneous.

(a)Right to Offset.  The Company may offset any undisputed amounts Executive
owes the Company or its affiliates at the time of Executive’s termination of
employment (including any payment of Accrued Benefits or separation pay), except
for secured or unsecured loans, against any amounts the Company owes Executive
hereunder including, but not limited to, any wages, accrued vacation and
bonuses, which Executive acknowledges and agrees would constitute a valid offset
pursuant to any state or federal law (including the Massachusetts Payment of
Wages Statute, M.G.L. c. 149 § 148 et. seq.).

 

(b)Cooperation.  Executive agrees that, during and after Executive’s employment
with the Company, subject to reimbursement of Executive’s reasonable expenses,
Executive will cooperate fully with the Company and its counsel with respect to
any matter (including, without limitation, litigation, investigations, or
governmental proceedings) in which Executive was in any way involved during
Executive’s employment with the Company.  Executive shall render such
cooperation in a timely manner on reasonable notice from the Company, and at
such times and places as reasonably acceptable to Executive and the Company.
 The Company, following Executive’s termination of employment, exercises
commercially reasonable efforts

Scott T. McMillan
Employment AgreementPage 10Initials:  ________

--------------------------------------------------------------------------------

 



to schedule and limit its need for Executive’s cooperation under this paragraph
so as not to interfere with Executive’s other personal and professional
commitments.

(c)Company Documents and Property.  Upon termination of Executive’s employment
with the Company, or at any other time upon the request of Company, Executive
shall forthwith deliver to Company any and all documents, notes, notebooks,
letters, manuals, prints, drawings, block diagrams, photocopies of documents,
devices, equipment, keys, security passes, credit cards, hardware, data,
databases, source code, object code, and data or computer programming code
stored on an optical or electronic medium, and any copies thereof, in the
possession of or under the control of Executive that embodies any confidential
information of the Company. Executive agrees to refrain from purging or deleting
data from any Company-owned equipment, including email systems, in connection
with Executive’s termination.  To the extent that Executive possesses any data
belonging to Company on any storage media owned by Executive (for example, a
home computer’s hard disk drive, portable data storage device, etc.), Executive
agrees that Executive will work cooperatively with the Company to return such
data and ensure it is removed from Executive’s devices in a manner that does not
adversely impact any personal data.  Executive agrees not to take any steps to
delete any Company data from any device without first obtaining Company’s
written approval.  Executive agrees to cooperate with Company if Company
requests written or other positive confirmation of the return or destruction of
such data from any personal storage media.  Nothing herein shall be deemed to
prohibit Executive from retaining (and making copies of): (i) Executive’s
personal non-business-related correspondence files; or (ii) documents relating
to Executive’s personal compensation, benefits, and obligations and documents
reasonably necessary to prepare personal income tax returns.    

(d)Waivers.  No waiver of any provision will be effective unless made in writing
and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement does not prevent
subsequent enforcement of that term or obligation.  The waiver by any party of
any breach of this Agreement does not waive any subsequent breach.

(e)Governing Law; Consent to Exclusive Jurisdiction and Venue/Jury Waiver.  This
Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (notwithstanding
any conflict-of-laws doctrines of such state or other jurisdiction to the
contrary), and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.    The parties hereby consent and submit to
the exclusive jurisdiction of the federal and state courts in the Commonwealth
of Massachusetts, and to exclusive venue in any

Scott T. McMillan
Employment AgreementPage 11Initials:  ________

--------------------------------------------------------------------------------

 



Massachusetts federal court and/or Massachusetts state court located in Suffolk
County, for any dispute arising from this Agreement.    The parties further
acknowledge and agree that any such dispute shall be tried by a Judge alone, and
both parties hereby waive and forever renounce the right to a trial before a
civil jury.  Executive hereby agrees that he will neither commence or prosecute,
nor assist in any way another person or entity to commence or prosecute, any
legal action or other proceeding (including but not limited to a declaratory
judgment action) against the Company concerning a dispute arising from or
relating to this Section in any forum or jurisdiction other than the state and
federal courts in the Commonwealth of Massachusetts.  Executive further agrees
that, in the event Executive disregards this clause, the Company shall be
entitled to recover its reasonable attorneys’ fees and other costs incurred in
staying, transferring, dismissing or otherwise defending such out-of-state
action or proceeding, regardless of whether such fees and costs are incurred in
the forum where Executive (or another person or entity, as applicable),
commenced the action or in a Massachusetts forum, and without regard to whether
the Company prevails in its efforts to enforce this covenant.

 

(f)Notices.  Any notices, requests, demands, and other communications described
in this Agreement are sufficient if in writing and delivered in person or sent
postage prepaid, by certified or registered U.S. mail or by FedEx/UPS to
Executive at Executive’s last known home address and a copy by e-mail to
Executive, or in the case of the Company, to the attention of the General
Counsel, copy to the CEO, at the main office of uniQure, Inc.  Any notice sent
by U.S. mail shall be deemed given for all purposes 72 hours from its deposit in
the U.S. mail, or the next day if sent by overnight delivery.

(g)Successors and Assigns.  Executive may not assign this Agreement, by
operation of law or otherwise, without the Company’s prior written
consent.  Without the Company’s consent, any attempted transfer or assignment
will be void and of no effect.  The Company may assign its rights under this
Agreement if the Company consolidates with or merges into any other entity, or
transfers substantially all of its properties or assets to any other entity,
provided that such entity expressly agrees to be bound by the provisions
hereof.  This Agreement will inure to the benefit of and be binding upon the
Company and Executive, their respective successors, executors, administrators,
heirs, and permitted assigns.

(h)Counterparts; Facsimile.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.  This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.



Scott T. McMillan
Employment AgreementPage 12Initials:  ________

--------------------------------------------------------------------------------

 



(i)Severability.  The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision or provisions may be invalid or unenforceable in whole or in part.

(j)Enforceability. If any portion or provision of the Agreement is declared
illegal or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement will not be affected, and each remaining portion and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law.

(k)Survival.  Sections 14,  20, 21, and the Company’s Confidentiality,
Developments, and Restrictive Covenants Agreement (Exhibit A)  and all other
provisions necessary to give effect thereto, shall survive the termination of
Executive’s employment for any reason.

(l)Entire Agreement; Amendment.  This Agreement contains the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
between the parties hereto (including without limitation any prior employment
agreements between the parties hereto); provided, however, that any agreements
referenced in this Agreement or executed herewith are not superseded.  The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.  This Agreement
may be amended or modified only by a written instrument signed by Executive and
by a duly authorized representative of the Company.

(m)Section Headings.  The section headings in this Agreement are for convenience
only, form no part of this Agreement and shall not affect its interpretation.

 [This space intentionally left blank.]



Scott T. McMillan
Employment AgreementPage 13Initials:  ________

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

 

uniQure, Inc.

 

 

 

 

 

By:

/s/ Matt Kapusta

 

 

 

 

Name:

Matt Kapusta

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Scott T. McMillan

 

 

Scott T. McMillan

 

 

 

--------------------------------------------------------------------------------